FROST, J.
Heard on demurrer to Bill of Complaint.
This is a bill of complaint brought by Bradford Estate Company, a cor*88poration, claiming to be tbe bolder of real estate in tbe city of Providence conveyed to it by Bradford Campbell, which real estate tbe respondents are threatening to sell nnder an execution issued out of tbe Superior Court to satisfy a judgment obtained in an action by respondent William «T. Brown against Bradford Campbell, and wbicb real estate was attempted to be attached upon tbe original writ issued in that case on tbe 9th day of July, A. D. 1928.
For complainant: Boss & McMahon.
For respondent: John P. Beagan.
Complainant shows that tbe affidavit of Brown on the original writ of attachment was dated three days after tbe date of tbe issuance of tbe writ. It also shows that the return of tbs officer on tbe writ of attachment described tbe property attempted to be attached neither by metes and bounds nor by reference to surveyors’ plats but by reference to assessors’ plats.
Tbe respondents have demurred to tbe bill on various grounds, thereby raising tbe question whether tbe original writ of attachment was a good and valid writ of attachment and also whether the officer’s description was sufficiently certain to create a lien upon the property.
This cause was recently before the Court on complainant’s prayer for a preliminary injunction, at which time the same questions were raised. The conclusion was reached at that time that the writ of attachment was a valid writ of attachment and that from anything that appeared the officer’s return was sufficiently certain to create a lien upon the property attempted to be attached.
The Court answers these questions as before and makes reference to its rescript in this cause for its reasons for so answering them.
Respondents’ demurrer is sustained.